DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the request for continued examination (RCE), amendments and remarks received 28 June 2022. Claims 1 - 12, 14, 16, 17, 19 and 20 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 28 June 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Donald H. Heckenberg, Jr. (Reg. No. 60,081) on 29 July 2022.

The application has been amended as follows: 

-	In Claim 1 Lines 17 - 19 change “if the selected pair have been determined to be merged and the plurality of regions are updated by replacing the selected pair with the new single region;” to --if the selected pair of regions have been determined to be merged and the plurality of regions are updated by replacing the selected pair of regions with the new single region;--.

-	In Claim 2 Line 6 change “store the single region in place of one of the selected” to --store the new single region in place of one of the selected--.

-	In Claim 4 Lines 3 - 4 change “determine whether or not the degree of the similarity is greater than or equal to a threshold” to --determine whether or not [[the]] a degree of the similarity is greater than or equal to a second threshold--.

-	In Claim 4 Line 6 change “the threshold value” to --the second threshold value--.

-	In Claim 5 Lines 2 - 3 change “wherein the plurality of regions are associated with” to --wherein each region of the plurality of regions [[are]] is associated with--.

-	In Claim 6 Lines 2 - 4 change “wherein the information includes information indicating a likelihood that the predetermined pattern is present in the region associated with the information.” to --wherein the information associated with each region of the plurality of regions includes information indicating a likelihood that the predetermined pattern is present in the respective region

-	In Claim 7 Lines 2 - 4 change “wherein the information includes information indicating a characteristic of the predetermined pattern that is present in the region associated with the information.” to --wherein the information associated with each region of the plurality of regions includes information indicating a characteristic of the predetermined pattern that is present in the respective region

-	Replace Claim 10 with:
		--The information processing apparatus according to claim 5, wherein the selected pair of regions are merged using the information associated with the selected pair of regions.--.

-	In Claim 12 Lines 3 - 4 change “for selecting different pair of regions; and” to --for selecting different pairs of regions; and--.

-	In Claim 12 Lines 6 - 8 change “the selected different pair of regions to generate the new single region and thereby reduce the number of instances in” to --the selected different pairs of regions to generate new single regions and thereby reduce the number of regions in--.

-	In Claim 14 Line 4 change “if the number of instances in the plurality of regions” to --if the number of regions in the plurality of regions--.

-	Replace Claim 16 with: 
--The information processing apparatus according to claim 1, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
sequentially select a first region of the pair of regions from the plurality of regions and sequentially select a second region of the pair of regions for the first region of the pair of regions from the plurality of regions other than the first region; and 
determine whether or not the second region is to be merged with the first region.--.

-	In Claim 19 Lines 12 - 14 change “regions into a new single region if the selected pair have been determined to be merged and updates the plurality of regions by replacing the selected pair with the new single region, and” to --regions into a new single region if the selected pair of regions have been determined to be merged and updates the plurality of regions by replacing the selected pair of regions with the new single region, and--.

-	In Claim 20 Lines 14 - 16 change “regions into a new single region if the selected pair have been determined to be merged and updates the plurality of regions by replacing the selected pair with the new single region, and” to --regions into a new single region if the selected pair of regions have been determined to be merged and updates the plurality of regions by replacing the selected pair of regions with the new single region, and--.

Allowable Subject Matter
Claims 1 - 12, 14, 16, 17, 19 and 20 (now renumbered 1 - 17) are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor does it suggest the combination as presently claimed. In particular, repeatedly performing a process of selecting a pair of regions from a plurality of regions, wherein each of the plurality of regions indicate a location from which a predetermined pattern has been detected in an image, determining whether or not the selected pair of regions are to be merged and merging the selected pair of regions into a new single region if they have been determined to be merged and updating the plurality of regions by replacing the selected pair of regions with the new single region, and interrupting the process being repeatedly performed if a time taken performing the process using the plurality of regions exceeds a threshold value. These elements, in combination with the remaining component(s) of the claim(s), are not taught nor are they suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. U.S. Publication No. 2019/0130583 A1; which is directed towards methods and systems for detecting and tracking objects in video images, wherein the object detection and tracking includes a merging process to merge overlapping and/or close detected object regions together into a single detected object region. 
Szegedy et al. U.S. Patent No. 9,275,308; which is directed towards methods and systems for detecting objects in images using neural networks, wherein a neural network outputs predicted object masks for objects in an image, overlapping object masks for objects of a same type are then merged to generate merged object masks and from which bounding boxes are determined for each object in the image. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667